This suit was brought by appellee, Ralph A. Beaton, against appellant and the Ætna Life Insurance Company to recover the sum of $383, alleging as his cause of action that on or about the 8th day of July, 1918, the appellant Mrs. H. E. Gordon, wife of H. E. Gordon, negligently and unlawfully permitted an automobile then being driven and operated by her to strike and collide with appellee's automobile on Annex avenue in the city of Dallas, Tex., thereby damaging the automobile of appellee; that said appellee was going north on Annex avenue, and the said appellant was moving east on San Jacinto street, and on the west side of Annex avenue, and that said appellee had the right of way under the law, and the said appellant failed to yield such right of way; that said appellant failed to evince proper care to avoid the collision after she saw the automobile of appellee. Appellants filed general and special demurrers to plaintiff's petition, general denial, and special answers and cross-action.
The general and special exceptions were by the court overruled. By special answer and cross-action was set up contributory negligence and negligence on the part of appellee in that appellee was operating and driving his automobile at a rate of speed in excess of 18 miles per hour in violation of law; that the sudden and fast approach of the automobile of appellee toward appellant Mrs. H. E. Gordon frightened her, and she became excited and confused; and that the appellee did see or could have seen such excited and confused condition of said appellant, by the exercise of ordinary care and prudence, in time to have avoided said collision, by the use of the means at hand, etc.
The case was submitted to the jury on special issues, upon return of which judgment was rendered for appellee.
                              Conclusions.
1. As many as twenty issues were submitted to the jury covering every material point presented by the pleadings and evidence adduced, involving negligence and due care of both appellant and appellee, and the evidence supports the findings of the jury, all of which were favorable to the appellee and justified the judgment of the court.
2. The court refused to submit several issues asked by appellant, which ruling was correct, as the issues submitted fully covered the issues raised by the pleadings and evidence, and the action of the court in that respect was harmless and presents no reversible error.
3. The overruling of the demurrer was proper, as the plea for special damages was justifiable under the facts.
4. The case was tried before a fair and impartial jury, as shown by the record, and, no reversible error being shown, the verdict and judgment affirmed. *Page 243